DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 11/01/2021 has been entered.
The amendment filed on 11/01/2021 has been entered.
Applicant amended Claims 12-17 and 20-24.

Status of Claims
Claims 1-11 were cancelled earlier.
Claims 12-25 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 24: Amended Claim 24 recites: “the tapered bumps are separated from a vertical sidewall of the openings”. The recitation is unclear, since conflicts with the specification of the current application, not teaching that various openings have the same vertical sidewall.
Appropriate correction is required.
For this Office Action, the above limitation of Claim 24 was interpreted as: “each of the tapered bumps is separated from vertical sidewalls of a corresponding opening”.
In re Claim 25: Claim 25 recites: “the substrate is included in a detector wafer, an integrated circuit wafer or an interposer”. The recitation is unclear, since conflict with the specification of the application, explicitly teaching (paragraph 0023 of the published application US 2019/0326464) that a substrate is not included in the above-cited wafers or interposer, but itself is a detector wafer, an integrated circuit wafer, or an interposer.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the limitation of Claim 25 was interpreted in accordance with the specification as: “the substrate is a detector wafer, an integrated circuit wafer or an interposer”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 24 and 25 are understood, Claims 12-13, 15, 17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2011/0260317) in view of Kurita et al. (US 6,448,647) and Morishima et al. (US 6,310,421).
In re Claim 12, Lu teaches a device comprising (Fig. 8):
a substrate 10, 12 (paragraphs 0011-0012);
a radiation hard dielectric layer 14, 16 (made from the same material, including polyimide, paragraphs 0013-0014, which is inherently a radiation hard dielectric, based on the current application, including Claim 21) disposed on a surface of the substrate and patterned with an opening extending through a thickness of the radiation hard dielectric layer and exposing a portion of the substrate 12, the radiation hard dielectric layer comprising a dielectric that maintains defined dielectric properties when exposed to at least 50 mrads of proton radiation or at least 4x1015 of 1 MeV equivalent neutron radiation (inherently, based on the current application); and
a bump (comprised sublayers 18, 22, 26, 28, paragraphs 0015, 0017, 0019, 0022), the bump extending through a corresponding opening and at last partially 
In Fig. 8, Lu does not teach a plurality of bumps created in a plurality of openings in the dielectric layer 14/16. However, Lu teaches chips having multiple bonding pads connected to a substrate (paragraphs 0002, 0003), and it would have been obvious for one of ordinary skill in the art before filing the application creating more than one (e.g., a plurality of) openings in the dielectric layer 14/16 and more than one bumps, each disposed in a corresponding opening, wherein the substrate is intended for connection to a chip through more than one bumps. In addition, in accordance with the MPEP Part 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]. VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts: In accordance with In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Lu does not teach that each bump is surrounded by an infilled gap separating that bump from the side of the corresponding opening in the radiation hard dielectric layer and does not explicitly teach that the opening encircles the bump.
Kurita teaches (Fig. 3h) a bump 18 (column 5 line 15) disposed in an opening of a dielectric layer 12 (comprised such radiation hard material as polyimide, column 4 line 62) wherein the bump is surrounded by an infilled gap separating the bump from the side of the opening in the radiation hard dielectric layer 12 (column 5 lines 25-26, Claim 1).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant.
Lu and Kurita teach analogous art directed to bumps formed in openings of radiation hard dielectric material (polyimide), and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu device in view of the Kurita’ device, since they are from the same field of endeavor, and Kurita created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu device by creating an unfilled gap between each opening in the radiation hard dielectric material and each corresponding bump, wherein such modification allows preventing cracks in the bumps during temperature cycling tests (Kurita, Abstract).
Lu/Kurita and Morishima teach analogous art directed to a bump disposed in an opening in a dielectric resin, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu/Kurita device in view of the Morishima device, since devices are from the same field of endeavor, and Morishima created a successfully operated device.

In re Claim 13, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above. 
Lu/Kurita/Morishima does not explicitly teach that the radiation hard dielectric layer 1201 maintains at least a dielectric strength of 100 V/micron when exposed to at least 50 mrads of proton radiation or at least 4x1015 of 1 MeV equivalent neutron radiation. However, this quality would be inherent for polyimide, since the current application in the current claim teaches this: see paragraphs 0033-0034 and Claims 13 and 21 on the hard radiation materials of the current application. 
In re Claim 15, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above, including the plurality of bumps disposed in the corresponding openings of the radiation hard dielectric layer. 
Lu/Kurita/Morishima further teach that the bump comprise bump metal (see Lu, paragraphs 0015, 0017, 0019, 0022).
In re Claim 16, Lu/Kurita/Morishima teaches the device of Claim 15 as cited above, wherein, as is clear from Claim 12, on which Claim 15 depends, the bump is separated by the unfilled gap from sides of the opening in which it is disposed.
Morishima further teaches a device (Fig. 8), in which a plurality of bumps 6 are disposed in openings of a dielectric (resin) layer 7a, wherein each bump 6 does not 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu/Kurita/Morishima device of Claim 15 by creating the bump with a shape taught by Morishima the bump not overlapping with the radiation hard dielectric layer, since such modification ensures that the bump would avoid any contact with the dielectric hard radiation material, leading to an increased reliability of the structure (Kurita, Abstract). In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 17, Lu/Kurita/Morishima teaches the device of Claim 15 as cited above. 
Lu/Kurita/Morishima further teaches (Lu, Fig. 8) that the bump metal is disposed on the surface of the substrate 10, 12.
In re Claim 19, Lu/Kurita/Morishima teaches the device of Claim 15 as cited above, including the metal bump.
Lu further teaches (Fig. 8) a multilayer bump, wherein layers 18 and 22 are formed by evaporation (paragraphs 0015, 0017).
Although Lu does not teach that all layers of the bump are formed by evaporation, it would have been obvious for one of ordinary skill in the art before filing 
Please, note that the limitation of Claim 19 related to evaporation is a product-by-process limitation, which shall be treated in accordance with the MPEP 2113, which states (paragraph 2113): “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process: In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).”  
In re Claim 21, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above, wherein the radiation hard dielectric layer comprises a polyimide or derivatives thereof. 
In re Claim 22, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above.
Lu does not teach that the radiation hard dielectric layer 14/16 (created from polyimide) is treated using thermal, chemical or plasma based processing.
Kurita teaches that polyimide is created by using thermal based processing (column 4 lines 53-57).
Since Lu does not explicitly teach how the radiation hard layer of polyimide is created, it would have been obvious for one of ordinary skill in the art before filing the application creating the polyimide layer 14/16 of Lu by using a thermal-based processing (per Kurita), in order to enable creation of the layer. 
In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).”  
In re Claim 23, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above, including the plurality of bumps. 
Lu/Kurita/Morishima further teaches that the plurality of bumps extend beyond the radiation hard dielectric layer (as shown for Claim 12). Lu does not teach that the plurality of bumps taper inwards from a proximal end at the surface of the substrate to a distal end, but Morishima teaches (Fig. 6) each bump 6 tapering inwards from a proximal end at a surface of a substrate 1 to a distal end.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu bumps by creating each of them in a shape taught by Morishima, since such modification ensures that the bump would avoid any contact with the dielectric hard radiation material, leading to an increased reliability of the structure (Kurita, Abstract). In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669,
In re Claim 24, Lu/Kurita/Morishima teaches the device of Claim 23 as cited above, including the tapered bumps separated from sidewalls of the openings.
Morishima further teaches (Fig. 8) that each opening has vertical sidewalls.
It would have been obvious for one of ordinary skill in the art before filing the application to modify a shape of the Lu’ openings to create the openings with vertical sidewalls, per Morishima, if such shape of openings is preferable:  In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant.
In re Claim 25, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above. 
Lu/Kurita/Morishima further teaches (Lu teaches in paragraph 0011) that the semiconductor wafer is an integrated circuit wafer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/Kurita/Morishima in view of Chen et al. (US 2017/0005035).
In re Claim 14, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above, including the radiation hard dielectric layer comprised the plurality of openings. 
Lu/Kurita/Morishima does not teach that the openings are formed in a spin-coated layer of the radiation hard dielectric layer (e.g., that the radiation hard dielectric layer is formed by a spin-coating process).

Lu/Kurita/Morishima and Chen teach analogous art directed to a radiation hard dielectric layer created from similar materials (such as polyimide or benzocyclobutene –for Lu – see the office action above, for Chen, see paragraphs 0024, 0049), and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu/Kurita/Morishima device of Claim 12 in view of the Chen’ disclosure, since they are from the same field of endeavor, and Chen created a successfully operated device.
Since Lu does not teach how to create the radiation hard dielectric layer, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu/Kurita/Morishima device, by disposing the radiation hard dielectric layer by a spin-coated method (per Chen), in order to enable disposition of the layer.
Although the current Office Action considered the limitation of Claim 14 and found a related prior art teaching the limitation, this limitation related to spin coating is a process limitation. In accordance with the MPEP 2113: “Even product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process: In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985)”.  


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/Kurita/Morishima in view of Klipstein et al. (US 2016/0307956). 
In re Claim 18, Lu/Kurita/Morishima teaches the device of Claim 15 as cited above.
Lu/Kurita/Morishima does not teach that the bump metal is indium, although Lu teaches that a top layer of the bump, e.g., layer 28 (Lu, Fig. 8) can be created from indium (paragraph 0022).
Klipstein teaches (Fig. 5C) that a metal for a bump IB (paragraphs 0074, 0175) is indium.
Lu/Kurita/Morishima and Klipstein teach analogous art directed to a bump disposed on a substrate in an opening of a dielectric layer and extending above a top of the dielectric layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu/Kurita/Morishima device in view of the Klipstein device, since devices are from the same field of endeavor, and Klipstein created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lu/Kurita/Morishima device of Claim 15 by creating the bumps from indium (per Klipstein), if such material is preferred by the manufacturer, and/or since it simplifies a method of the bump creation. In addition, “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu/Kurita/Morishima in view of Kikuchi et al. (US 2007/0080439).
In re Claim 20, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above. 
Lu further teaches that the radiation hard dielectric layer 14/16 (Fig. 8, paragraphs 0013-0014) comprises a benzocyclobutene (which is inherently a radiation hard dielectric material, due to the current application, including Claim 20).
 Lu/Kurita/Morishima does not explicitly teach that there shall be an unfilled gap between the bump and side openings in the benzocyclobutene (as Claim 12 claims), since Kurita teaches a requirement for creating an unfilled gap in an opening for a bump only in a polyimide.
Kikuchi teaches (Fig. 7, paragraphs 0100, 0113) an unfilled gap between a metal 14 and a side opening not only in polyimide, but also in other resins, including benzocyclobutene, etc.
Lu/Kurita/Morishima and Kikuchi teach analogous art directed to creating an unfilled gap between a metal electrode (including a bump) and an opening in a polymer into which a metal electrode is inserted, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lu/Kurita/Morishima device of Claim 12 in view of the Kikuchi teaching, since they are from the same field of endeavor, and Kikuchi created a successfully operated device.
In view of Kikuchi, it would have been obvious for one of ordinary skill in the art before filing the application that the Lu’ suggested benzocyclobutene for Lu’ layers 14/16 shall be also created with an unfiled gap between the bump and the radiation 

Response to Arguments
Applicant’ arguments (REMARKS, filed 11/01/21) have been thoroughly considered.
Examiner agrees with Applicant that a set of amended claims filed 11/01/21 overcame objections presented by the Final Rejection, rejections under 35 U.S.C. 102 (REMARKS, page 5) and under 35 U.S.C. 103 over Chen and/or over a combination of Chen with other prior art presented by the Final Rejection (REMARKS, pages 6-13).
Examiner disagrees with Applicant (REMARKS, page 14) that claims of the application filed 11/01/21 are patentable: the current Office Action shows that the claims are obvious in view of newly cited prior art and/or their combinations.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/20/21